Evans, P. J.
A ground of demurrer urged at the interlocutory hearing was that the petition was multifarious, and the writ of injunction should be denied on this account. An injunction will not be granted to preserve the status upon which to decree relief on the various unrelated matters which render the petition multifarious. White v. North Ga. Elec. Co., 128 Ga. 539. So that our investigation of the alleged errors of the trial court máy well begin at this point. Multifariousness is defined in Nail v. Mobley, 9 Ga. 280, to be “the improperly joining in one bill distinct and independent matters, and thereby confounding them, — as, for example,, the uniting in one bill of several matters perfectly distinct and unconnected against one defendant, or the demand of *568several matters of a distinct and independent nature against several defendants in the same bill.” The latter phase of this definition finds terse expression in the Civil Code, §4938: “Distinct and separate claims of and against different persons can not be joined in the same action.” Under the uniform procedure act of 1887, a plaintiff may in the same suit unite a legal and an equitable cause of action, and have appropriate relief. Civil Code, §4937. As liberal as our sj^stem of pleading is, we have not reached the extent that a litigant may hale all persons against whom he has a complaint into court in one suit, and demand separate relief against each, upon entirely disassociated and unrelated matters. However desirable it may be to a litigant to bring into one forum at the same time all persons against whom he has' a grievance, without regard to their residence, or the 'nature of the claims severally demanded, his convenience can not be consulted to the sacrifice of the law and the rights of the adverse parties. Objection to a petition on the ground of multifariousness is not a favorite of the law. Equity delights in the completeness of its relief; and when it acquires jurisdiction for one purpose, it will generally afford full relief to all the parties. But before equity will hearken to the prayer of a litigant, it will first ascertain from the pleadings its jurisdiction to grant the relief prayed. The petition in the present case is framed on the theory that the defendants have, in the manner set out, unlawfully deprived plaintiffs of some of their property, and have damaged them by neglect; — not that all of the defendants have concurred in the various acts of which complaint is made; but that some one nr other defendant in some way or other has either damaged their property, or is threatening to do so, or has deprived them of some of their property, or has become liable to them because of neglect of duty. This petition does not fall within the scope of the case •of Conley v. Buck, 100 Ga. 187, where it was ruled that a petition would not be multifarious, though it concerned things of different natures against several defendants whose rights were distinct, if it set forth one connected interest among them all, centering in the point in issue in the cause. The probable purpose of the pleader in praying that the plaintiffs’ property be marshaled, and its status with respect to the various claims of the defendants be adjudicated in their several relations to the plaintiffs’ property, was to supply *569lliat element so prominent in the Conley and Buck case, viz.the ■common connection of the various defendants’ acts with the plaintiffs’ property, as affording one general right to equitable relief. We have been unable to find any authority for the proposition that a solvent person may come into a court of equity, and ask the court to adjust in one suit his general business affairs, so that he may know what the net result would be. It was decided by this •court that a corporation can not, as a plaintiff, maintain an equitable suit to marshal its own assets. Steele Lumber Co. v. Laurens Lumber Co., 98 Ga. 329. The reason for the refusal of a court -of equity to take charge of the assets of a solvent individual and adjudicate what may or may not be a claim against his property is plain. If such practice were allowable, the court would be called upon to administer the property of any solvent business man who found himself unable to conveniently deal with his own affairs. Creditors may in a proper case marshal the assets of an insolvent debtor; and administrators of an insolvent intestate, where the affairs of the estate are in a complicated condition, may maintain a suit to marshal the assets of their intestate. But courts will not exercise any species of judicial paternalism over the business affairs of a solvent litigant, so as to take charge of his property and untangle its complexities, and relieve him of the burden of a laborious, and perhaps disagreeable task. The untenableness of this proposition becomes more manifest when several persons, owning distinct properties, join in such a petition.
If we apply either test involved in the definition given in Nail v. Mobley, supra, the petition in the instant case must be held to be multifarious. An analysis of the petition will demonstrate, (1) the improper joining in one petition of distinct and disconnected matters, thereby confounding them, and (2) the demand of several matters of a distinct and independent nature against several •defendants. We will apply the first test. The plaintiffs are mi.nors, and they ask to recover of some of the defendants damages -to the freehold resulting from spoliation of the timber; these deiendants are declared to be joint tort-feasors. They ask also that ffhey have judgment on a guardian’s bond, against the guardian .■and his sureties, for an alleged devastavit of the guardian. Here is a union of two entirely distinct matters, and not only are they •disconnected from each other, but the alleged liability in one in*570stance is ex delicto, and in the other it is based on contract. Now apply the second test. All the plaintiffs take as remaindermen under the Bell deed. The deed conveys the land to Mrs. Madden, mother of plaintiffs, for life, with remainder/ over to them on her death. They are not joint tenants with their mother in the life-estate, and at most they could oxdy claim a support and maintenance as a charge upon the land. Whether the terms of the deed charge a support of the remaindermen upon the life-estate is not decided, as it is not necessary for the adjudication of the question in hand. Hence, as to the realty passing by the Bell deed, all the plaintiffs are interested in the protection of the remainder estate. But so much of the realty and personalty included in the petition as was inherited by the four plaintiffs (the Brown children) from their father belongs exclusively to them, and their coplaintiff, Ruth Madden, has no interest therein. Then, clearly, the petition is multifarious, because all the plaintiffs are claiming relief against some of the defendants on an alleged cause of action relating to-the property passing to them in remainder under the Bell deed, and four of the five plaintiffs are claiming relief against other defendants based on transactions relating to property inherited from their father. Surely these are separate and distinct claims of and against different persons, which can not be joined in the same-suit without rendering the petition multifarious.
It is not necessary to draw further illustrations of the violation of this rule of pleading from the summary of facts. Neither would it be profitable to spread' out the evidence submitted on the interlocutory hearing, as the injunction and receivership comprehended the various matters which rendered the petition multifarious.
Judgment reversed.
All the Justices concur, except Holden„ J., who did not preside.